Citation Nr: 0730098	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbosacral strain.   
		
2.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active duty service from March 1969 to 
December 1972, from April 1977 to April 1981 and from 
November 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of entitlement to a higher evaluation for chronic 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran has Level III hearing acuity in the left ear and 
Level II hearing acuity in the right ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a September 2003 letter, the RO notified the veteran of 
the evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).



B.  Duty to Assist

VA made reasonable efforts to assist the veteran with the 
development of this claim.  The record in this case includes 
service medical records and post-service VA and private 
medical records.  The veteran has been afforded VA 
examinations for the claims of appeal, reports of which have 
been associated with the record.   Therefore, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran.

II.  Analysis of Claims

The veteran asserts that his hearing loss has increased in 
severity and warrants a higher evaluation.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings for evaluation of hearing impairment are set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  These ratings 
are reached by assigning a numeric  designation of hearing 
loss for each ear.  The numeric designation is determined by 
comparing the average puretone threshold score at the 
frequencies of 1000, 2000, 3000 and 4000 Hertz to the speech 
discrimination score for each ear.  See 38 C.F.R. § 4.85 (h), 
Table VI.  The numeric designations for both ears are then 
combined to determine the total percentage of hearing 
impairment, according to 38 C.F.R. § 4.85 (h), Table VII.  
The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness. 38 C.F.R. § 4.85 (2007).  The 
degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

The veteran had a VA audiological examination in May 2005.  
Puretone thresholds obtained, in decibels, were as follows:


500
1000
2000
3000
4000
RIGHT
10
10
25
55
55
LEFT
20
15
55
60
60

Speech discrimination scores were 84 percent in the right ear 
and 76 percent in the left.  Average puretone thresholds 
obtained were 36 decibels in the right ear and 48 in the 
left.  The examiner diagnosed right ear moderately severe 
sensorineural high frequency hearing loss and left ear 
moderately severe sensorineural predominantly high frequency 
hearing loss.  
According to Table VI, the numeric designation for these 
puretone threshold averages and speech discrimination scores 
is II for the right ear and III for the left ear.  Table VII 
assigns a zero percent evaluation when there are numeric 
designations of II in one ear and III in the other ear.   

The Board finds that the criteria for an evaluation in excess 
of zero percent have not been met.  The Board acknowledges 
the veteran's contention that the medical evidence warrants a 
higher rating.  However, the clinical findings do not support 
an increased rating under the criteria set forth in Table VI.  
In making this determination, the Board has considered the 
history of the veteran's disability as well as the current 
clinical manifestations of the veteran's hearing disability 
and the effect the disability has on the earning capacity of 
the veteran.  In addition, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as there is not an approximate balance of positive and 
negative evidence in this case, reasonable doubt may not be 
resolved in the veteran's favor.  Rather, as there is a 
preponderance of the evidence against the claim, it must be 
denied.  

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.   38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.   
The evidence in this case does not reflect that the veteran's 
bilateral sensorineural hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2007) for the assignment of an extraschedular 
rating.

ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.

REMAND

In August 2007, following the RO's certification of the 
appeal to the Board, the veteran, through his representative, 
submitted additional evidence to the Board pertaining to his 
claim for an increased evaluation for chronic lumbosacral 
strain.  The evidence was not accompanied by a waiver of 
initial RO review.

Applicable VA regulations require that evidence submitted by 
an appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless the appellant waives this 
procedural right in writing.  See 38 C.F.R. § 20.1304(a), (c) 
(2007).  On remand, the RO must review this evidence, and if 
the claim remains denied, include such evidence in a 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO should review the additional 
evidence that was received at the Board 
subsequent to the most recent 
supplemental statement of the case in 
June 2005.  If the disposition of the 
claim remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


